RICHARDS, J.
Epitomized Opinion
Reagan had been purchasing rubber from the Miller Rubber Co. and in order to obtain credit induced Adam Bendlin and Ottilie Bend-lin to sign the guaranty. It was, in form, a continuing guaranty, the liability of the guarantors, however, being limited to the sum of $3,500. As Reagan defaulted in the payment for certain goods, which amounted to more than $3,500, the Miller Rubber Co. sued the guarantors. As both parties made a motion for a directed verdict, the court directed a verdict in favor of plaintiff in the amount of $1,868.07. The defendants prosecuted error. In sustaining the judgment, the court of appeals held:
1. The guarantors were not relieved from liability because the guaranty limited the sum to $3,500 as the guaranty contained no requirement that the total indebtedness should be limited to $3,500 or any other sum.